DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(Claims 7 and 11, (canceled)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2009/0111443) in view of Cartwright (US 2018/0295241) or Nagahama (US 2009/0055170) or Tikazawa et al (US 2018/0115852).
Claims 1, 8, 9 and 10, Gupta teaches a system, a control method, a non-transitory computer-readable medium and a call terminal comprising: 
a reception unit configured to receive voice signals of one or more call partners; (Gupta: one or more personal wireless devices with a conferencing system for implementing a conference call, receive voice input from one or more users through the one or more personal wireless devices, transmit the voice input to the conferencing system in response to receiving the voice input [0005]);
a range input unit configured to receive input of a localizable range; (Gupta: The conference telephone 104 and extension 106 may be inadequately positioned based on the configuration of the conference room 100, distances separating users, number of users, or other criteria and factors. For example, users 124 and 126 may be accessing computing devices at a table within the conference room 100 that prevents them from being located at the conference table 102 within an acceptable communication range to the conference telephone 104,[0014, 0018-0020, 0048], subsequently [0025]);
a localization position determination unit configured to determine localization positions corresponding to respective voice signals in the localizable range received in the reception unit (Gupta: the conferencing system 200 may measure decibel, volume, or signal amplitude readings at one or more points or locations to automatically determine whether the voice input meets specified thresholds indicating the voice input is or should be audible to the participants in the conference room, [0025]) “in a manner of not overlapping with each other =X1”;
Examiner wishes to further clarify the X1 by recognizing that while Gupta, via fig. 3 and [0031], attempts to present a conferencing system, i.e., system 300… to ensure that the voice communication signal being communicated through the cell phones 310, telephones 312, and microphone and speaker network 314 do not overlap or feed back into the conferencing system 300 generating voice and noise signals that may be diluted, convoluted, or otherwise indistinguishable to a remote party or individuals within the same room as the conferencing system 300…  As a result, the users are able to 
Here conference system 300 attempts to avoid the voice signal being overlapping one another as well as dilution, convolution, or indistinguishability of voice signal, it may still experience some overlapping.  To ensure of the certainty of overlapping avoidance, examiner provide:
Cartwright teaches “FIG. 7 is a flowchart that illustrates a method of mixing a plurality of transmitting soundfields in a manner that avoids overlap between primary talkers of the transmitting sound filed, under an embodiment. In certain configurations, the soundfield module 115 may receive input from multiple soundfield telephones 112 or source environments 102, each of which may provide a separate soundfield to the soundfield module 115. Alternatively, each of the one or more talkers or sound sources within a room (e.g., room 102) may provide a separate soundfield. For example, in a source room with individual phones or microphones, two channels for each talker or sound source may comprise an individual soundfield. Some talkers may be grouped or combined within a single soundfield, but others may be considered to produce separate soundfields. This may be the case where a particular talker joins a call late, or is remote enough to be considered separate from the other talkers, or if the microphone array is configured to pick up sounds from significantly separate locations of a large area, [0074-0075] and fig. 7. Or
Nagahama teaches FIG. 11 shows an example where a directional characteristics of 360 degree is obtained using the sound source separation device 1 as 
Tikazawa teaches via fig. 17, Controlling the directivity such that the sound collection ranges fall within the respective divided area makes it possible to acquire the sounds of the objects separately without overlapping between the plurality of sound collection ranges, [0137].
a voice output unit configured to output voices corresponding to voice signals in a manner that the voices are localized at the localization positions determined by the localization position determination unit. (Gupta: For example, the conferencing system 200 may measure decibel, volume, or signal amplitude readings at one or more points or locations to automatically determine whether the voice input meets specified thresholds indicating the voice input is or should be audible to the participants in the conference room. The elements of the conferencing system 200 may further include sensors for making a determination regarding whether the voice input is audible. For example, if the voice input is below a threshold, the voice input may be broadcast through the speakers 204, 206, and 208 for the benefit of other individuals in the conference room or other participants in the conference call, [0025]; The microphone and speaker network 314 may be positioned within the conference room in order to maximize audio input and output to the users, [0035]).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to make a minor modification to the teaching of Gupta to include the 
Claim 2. The call terminal according to claim 1, wherein the localization position determination unit determines the localization positions corresponding to the voice signals according to the number of the one or more call partners. (Gupta: The users 120, 124 and 126 may use corresponding wireless devices 128, 130 and 132 to participate in the telephone conference, [0015].  Please note that the all users are spreading out to different position/location in the conferencing room; Kitazawa: generate a plurality of acoustic signals corresponding to a plurality of divided areas obtained by dividing the sound collection target region based on the identified position or the identified region, [0004]).
Claim 3. The call terminal according to claim 1, wherein the localization position determination unit determines the localization positions corresponding to the voice signals (Gupta: the conferencing system 200 may measure decibel, volume, or signal amplitude readings at one or more points or locations to automatically determine whether the voice input meets specified thresholds indicating the voice input is or should be audible to the participants in the conference room, [0025]) in a manner that intervals between adjacent ones of the localization positions are uniform, (Kitazawa: Accordingly, based on the positional relationship between each of the microphones constituting the microphone array 111 and the divided area from which to collect sounds, performing phase control on the audio signal collected by the 
Claims 4-5. The call terminal according to claim 1, further comprising a command input unit configured to receive a change command of the localization positions, (Gupta: the conferencing system 200 may measure… one or more points or locations to automatically determine whether the voice input meets specified thresholds indicating the voice input is or should be audible to the participants in the conference room, [0025];  Kitazawa: user command moving input, [0120] ) wherein the localization position determination unit changes the localization positions corresponding to the voice signals, based on the change command (Kitazawa: Fig. 15: The start point of the arrow corresponds to the virtual listening position, and the direction of the arrow corresponds to the virtual listening direction, [0119]); wherein the change command is a rotation command of the localization positions, (Kitazawa: rotating input, [0120]) and the localization position determination unit rotates the localization positions corresponding to the voice signals about a listener of the voices, based on the rotation command. (Kitazawa: Fig. 15: The start point of the arrow corresponds to the virtual listening position, and the direction of the arrow corresponds to the virtual listening direction, [0119]);
Claim 6. The call terminal according to claim 1, further comprising a detection unit configured to detect sound around the call terminal, wherein the localization position determination unit determines the localization positions corresponding to the voice signals to avoid a generation source of the sound detected by the detection unit. (Gupta: The microphone and speaker network 314, the telephones 312, and the cell phones 310 may communicate by using the same radio frequency or different radio frequencies in order to prevent noise, cross-talk or other interference between the devices, [0035]; where a feedback control may include noise cancellation, voice cancellation, and echo cancellation to further ensure that only that communication including a user's voice is clarified, or otherwise filtered to make the verbal conversations within the room or transmitted to remote parties more distinguishable, [0040];    Kitawaza: the audio signal processing unit 114 performs audio signal processing in each divided area (S116). The processing performed by the audio signal processing unit 114 includes, for example, a delay correction process for correcting the influence of the distance between the divided area and the sound collection apparatus, a gain correction process, noise processing by echo removal, [0056] or noise suppression process in each area, [0072]).
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        




Claims 1, 8, 9 and 10, Norris teaches a system, a control method, a non-transitory computer-readable medium and a call terminal comprising: 
a reception unit configured to receive voice signals of one or more call partners; 
a range input unit configured to receive input of a localizable range;  
a localization position determination unit configured to determine localization positions corresponding to respective voice signals in the localizable range received in the reception unit in a manner of not overlapping with each other;
a voice output unit configured to output voices corresponding to voice signals in a manner that the voices are localized at the localization positions determined by the localization position determination unit.